Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-165286 SUPPLEMENT NO. 1 Dated August 6, 2010 to the Prospectus dated May 1, 2010 for the TIAA Real Estate Account This prospectus supplement should be read in conjunction with the TIAA Real Estate Accounts prospectus, dated May 1, 2010, which we refer to as the prospectus. This prospectus supplement is qualified in its entirety by reference to the prospectus except to the extent that the information in this prospectus supplement updates and supersedes the information contained in the prospectus. APPOINTMENT OF NEW CHIEF FINANCIAL OFFICER FOR TIAA The prospectus is supplemented by inserting the following under the heading Officers in the section of the prospectus entitled Appendix A - Management of TIAA. On July 20, 2010, Teachers Insurance and Annuity Association of America (TIAA) appointed Virginia M. (Gina) Wilson as Executive Vice President and Chief Financial Officer of TIAA, effective on such date. Ms.
